Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 has been considered by the examiner.

Status of Claims
In the documents filed on 03/16/2020: 
Claim(s) 1-4 is/are pending in this application.
Claim(s) 1-4 have been rejected below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczek (US 2019/0097932) in view of Berels (US 2018/0029474).

With respect to claim 1 Buczek teaches a vehicle system comprising: 
a vehicle platform (Buczek Fig. 6, 8  element 616 ¶[80-82]) including a first computer (Buczek Fig. 7 element 704D ¶[83-84]) that controls traveling of a vehicle; 
an automated-driving platform (Buczek Fig. 6, 8  element 620 ¶[80-82]) including a second computer (Buczek Fig. 7 element 704F ¶[83-84]) that controls automated-driving of the vehicle; 
a first network (Buczek Fig. 6, 8  element 612 ¶[80-82]) connecting the vehicle platform and the automated-driving platform (Buczek Fig. 6, 8  element 612 ¶[80-82]); 
a second network (Buczek Fig. 6, 8  element 632 ¶[80-82]) connecting the vehicle platform and the automated-driving platform (Buczek Fig. 6, 8  element 632 ¶[80-82]); 
a main power supply (Buczek ¶[3, 128-129]) that supplies electricity required for communication in the first network (Buczek ¶[3, 128-129] note: the networks must be supplied with power in order to function); 
a communication interface that allows communication between the vehicle platform and the automated-driving platform to be performed by using any one of the first network and the second network (Buczek Fig. 6, 8  element 608, 612, 623,  ¶[80-82]).
With respect to the limitations of “a sub-power supply that supplies electricity required for communication in the second network” it is noted that Buczek only ever discloses power supplies at a high level and does not show the low level configurations of how the power supply  of the vehicle are connected to the components (Buczek ¶[3, 128-129]). Although one of ordinary skill in the art would recognize that it is necessary for both networks to have a power supply to function, there is not explicit recitation of there being two power supplies and each network having its own. However there is implicit teaching of this feature. Specifically Buczek ¶[82] recited the following:
[0082] The critical network 632 may be a physically separate network and/or rely on a separate communication protocol. In some instances, multiple modules may share a critical network. In other instances, a module may communicate with another module utilizing a point to point communication pathway such that no router or other network elements are involved in communicating a message. Both a critical network 632 and a point to point communication pathway reduce an amount of message collisions, to zero in some instances, and further reduce latency associated with communicating a message.

That is Buczek recognizes that it is advantageous for the two communication networks to be independent from one another and not share any network elements. One of ordinary skill in the art would recognize that it would be obvious that this would extend to the power supplies of the two networks because otherwise, if the two networks were sharing a power supply, a failure power supply would take out both networks rendering the point of having a back-up network moot. Therefore the teachings of Buczek renders the limitation of: “a sub-power supply that supplies electricity required for communication in the second network” obvious because Buczek recognizes the need to have redundancy in the system to protect it and it would be obvious for this to extend to any critical component of the system such as the power supply. As further evidence of this, applicant has been provided with Berels which more explicitly discloses the advantages of having multiple backup power supplies on a vehicle.
Berels teaches a sub-power supply that supplies electricity required for communication in a second network (Berels Fig. 2 116b ¶[7, 11, 20]).
Thus as shown above Buczek teaches a base invention of including redundant components in a network system and Berels teaches including redundant power supplies in a network system. These two references are analogous to one another because both are drawn to providing redundancy in the system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Buczek to apply the teachings of Berels because the teaching of including redundant power supplies in a network system taught by Berels was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of including redundant components in a network system taught by Buczek to yield the advantage of further protecting the system against issues that could arise in the main power supply and the results would have been predictable to one of ordinary skill in the art.

2. The vehicle system according to claim 1, wherein the communication interface allows the communication between the vehicle platform and the automated-driving platform to be performed by using the first network when the main power supply is operating normally (Buczek ¶[49, 86]), and allows the communication between the vehicle platform and the automated-driving platform to be performed by using the second network when an abnormality occurs in the main power supply (Buczek ¶[49, 86], Berels ¶[7, 11, 20]). It is noted that although Buczek does not explicitly recite “an abnormality occurs in the main power supply” that Buczek does teach using the critical network in times of failures or emergencies which one of ordinary skill in the art would recognize as including “an abnormality occurs in the main power supply.”

3. The vehicle system according to claim 1, wherein the communication interface further performs: acquiring a first control instruction including data for controlling the vehicle platform from the second computer (Buczek ¶[47, 49, 56]); translating the first control instruction into a second control instruction for the first computer (Buczek ¶[47, 49, 56]); and transmitting the second control instruction to the first computer (Buczek ¶[47, 49, 56]).
It will be appreciated that the “safety critical messages” that Buczek teaches as being shared between its multiple computers for the sake of controlling the vehicle are broad enough to read on the limiting of “data for controlling the vehicle.” Furthermore, although Buczek does not explicitly disclose “translating the first control instruction into a second control instruction” such steps would be necessary for the sharing of the “safety critical messages” between the two computers because it would be necessary for the sending computer to translate the “safety critical messages” into a format that the first computer could accept.

4. The vehicle system according to claim 3, wherein the first control instruction is data that is not particular to the first computer (Buczek ¶[47, 49, 56]) included in the vehicle, and the second control instruction is data that is particular to the first computer (Buczek ¶[47, 49, 56]). It is noted that prior to the “safety critical messages” being sent it must be in a format useable by the second/sending computer whereas after the “safety critical messages” have been received it must be in a format that is particular to the first/receiving computer and as such meets the limitations of the claim. 

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ochida (US 2019/0359221): Teaches an autonomous vehicle with two computers connected by a network for traveling and autonomous control and describes at a low level the data being shared between the two. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665